Exhibit 10.1

CHANGE IN CONTROL AGREEMENT

THIS CHANGE IN CONTROL AGREEMENT (“Agreement”) is made and entered into this 5th
day of August, 2008, (the “Effective Date”) by and between HORNBECK OFFSHORE
OPERATORS, LLC, a Delaware limited liability company (“Employer”), and Samuel A
Giberga, residing at 10 Cherokee Lane, Covington, LA 70433 (“Employee”).

WHEREAS, Employee is currently employed with Employer in the position of Senior
Vice President and General Counsel and may serve (and if requested by Employer
shall serve) as an officer of Employer’s parent, Hornbeck Offshore Services,
Inc., a Delaware corporation (“Parent”), or any subsidiary or affiliate of
Employer or Parent; and

WHEREAS, Employee and Employer desire to enter into an Agreement providing for
certain change in control benefits to Employee and certain restrictive
covenants, covering without limitation nondisclosure of confidential information
and non-competition.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, Employer and Employee agree as
follows:

WITNESSETH:

1. Term. The term of this Agreement shall begin on the Effective Date and shall
continue through December 31, 2009; provided, however, that beginning on
January 1, 2009, and on every January 1 thereafter (each a “Renewal Date”), the
then existing term of this Agreement shall automatically be extended one
(1) additional year unless either party gives the other written notice of
termination at least ninety (90) days prior to any such Renewal Date.
Notwithstanding the foregoing, this Agreement shall terminate on the earlier of
(i) the date that is six (6) months following the termination of Employee’s
employment with Employer or (ii) the date that is twelve (12) months following a
Change in Control. Following the date of termination of this Agreement, Employee
shall have no further rights, including but not limited to rights under Sections
3 and 4, or obligations hereunder, except obligations set forth in Sections 6
and 7.

2. Definitions. The following terms used in this Agreement shall have the
following meanings:

(a) “Cause” shall mean:

(i) Employee’s conviction of either a felony involving moral turpitude or any
crime in connection with his employment by Employer that causes Employer a
substantial detriment, but specifically shall not include traffic offenses;

(ii) actions or inactions by Employee that clearly are contrary to the best
interests of Employer;

 

1



--------------------------------------------------------------------------------

(iii) Employee’s willful failure to take actions permitted by law and necessary
to implement policies of the Board of Directors of Employer and/or the Board of
Directors of Parent (collectively referred to as the “Board”) that the Board has
communicated to him in writing, provided that such policies that are reflected
in minutes of a Board meeting attended in its entirety by Employee shall be
deemed communicated to Employee;

(iv) Employee’s continued failure to devote his full business time, energy and
attention to his duties as an executive officer of Employer or its affiliates,
following written notice from the Board to Employee of such failure; or

(v) any condition that either resulted from Employee’s current substantial
dependence on alcohol, or any narcotic drug or other controlled or illegal
substance. If any determination of substantial dependence is disputed by
Employee, the parties hereto agree to abide by the decision of a panel of three
physicians. Employee and the compensation committee of the Board shall each
appoint one member, and the third member of the panel shall be appointed by the
other two members. Employee agrees to make himself available for and submit to
examinations by such physicians as may be directed by the compensation committee
of the Board. Failure of Employee to submit to any such examination shall
constitute a breach of a material part of this Agreement.

With respect to (ii) through (v) above, such circumstances shall not constitute
“Cause” unless Employee has failed to cure such circumstances within ten
(10) business days following written notice thereof from the Board identifying
in reasonable detail the manner in which Employer believes that Employee has not
performed such duties and indicating the steps Employer requires to cure such
circumstances.

(b) “Change in Control” shall mean:

(i) the obtaining by any person or persons acting as a group of fifty percent
(50%) or more of the voting shares of Parent pursuant to a “tender offer” for
such shares as provided under Rule 14d-2 promulgated under the Securities
Exchange Act of 1934, as amended, or any subsequent comparable federal rule or
regulation governing tender offers; or

(ii) a majority of the members of the Parent’s board of directors is replaced
during any twelve (12) month period by new directors whose appointment or
election is not endorsed by a majority of the members of the Parent’s board of
directors before the date of such new directors’ appointment or election; or

(iii) any person, or persons acting as a group, acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Parent that have a total gross fair
market value equal to or more than seventy-five percent (75%) of the total gross
fair market value of all of the assets of the Parent immediately before

 

2



--------------------------------------------------------------------------------

such acquisition or acquisitions (other than transfers to related persons as
defined in Section 1.409A-3(i)(5)(vii)(B) of the Treasury Regulations).

The determination of whether a Change in Control has occurred shall be made in
accordance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the Treasury Regulations and other guidance issued thereunder.

(c) “Constructive Termination” shall mean Employer:

(i) has reduced Employee’s annual base salary or potential bonus level or any
incentive compensation or equity incentive compensation plan benefit (as in
effect immediately before such Change in Control);

(ii) has relocated Employee’s office to a location that is more than fifty
(50) miles from the location in which Employee principally works for Employer or
Parent immediately before such Change in Control;

(iii) has relocated the principal executive office of Parent, Employer or the
office of Employer’s operating group for which Employee performed the majority
of his services for Employer during the year before the Change in Control to a
location that is more than fifty (50) miles from the location of such office
immediately before such Change in Control;

(iv) has required Employee, in order to perform duties of substantially equal
status, dignity and character to those duties Employee performed immediately
before the Change in Control, to travel on Employer’s business to a
substantially greater extent than is consistent with Employee’s travel
obligations immediately before such Change in Control;

(v) has failed to continue to provide Employee with benefits substantially
equivalent to those enjoyed by Employee under any of Employer’s life insurance,
medical, health and accident or disability plans and incentive compensation or
equity incentive compensation plans in which Employee was participating
immediately before the Change in Control;

(vi) has taken any action that would directly or indirectly materially reduce
any of such benefits or deprive Employee of any material fringe benefit enjoyed
by Employee immediately before the Change in Control; or

(vii) has failed to provide Employee with at least the number of paid vacation
days to which Employee is entitled on the basis of years of service under
Employer’s normal vacation policy in effect immediately before the Change in
Control giving credit for time served at prior employers.

 

3



--------------------------------------------------------------------------------

3. Change in Control Payment. If a Change in Control occurs, and:

(a) Employee voluntarily terminates his employment within one (1) year following
such Change in Control and such termination is a result of a Constructive
Termination;

(b) Employee voluntarily terminates his employment within one (1) year following
such Change in Control and such termination is a result of Employee’s good faith
determination that as a result of the Change in Control and a change in
circumstances thereafter significantly affecting his position other than those
constituting Constructive Termination, he can no longer adequately exercise the
authorities, powers, functions or duties attached to his position as an
executive officer of Employer, Parent or any of their affiliates;

(c) Employee voluntarily terminates his employment within one (1) year following
such Change in Control, and such termination is a result of Employee’s good
faith determination that he can no longer perform his duties as an executive
officer of Employer, Parent or any of their affiliates by reason of a
substantial diminution in his responsibilities, status, title or position; or

(d) Employer terminates Employee’s employment for reasons other than for Cause
within one (1) year following or six (6) months prior to such Change in Control;

then in any of the above four cases, Employee shall have the right to receive
from Employer, within fifteen (15) business days following the date Employee
notifies Employer of his voluntary termination pursuant to Section 3(a), (b) or
(c) or within three (3) business days of the later of the Change in Control or
having his employment terminated pursuant to Section 3(d), (A) a lump sum cash
payment equal to one and one-half (1 1/2 ) times the greater of (i) the amount
of Employee’s then-current annual base salary or (ii) the amount of Employee’s
annual base salary in effect immediately preceding the Change in Control; plus
one and one-half (1 1/2) times the greater of (x) the amount equal to the total
bonus paid for the last completed year for which bonuses have been paid or
(y) the amount equal to the bonuses that would have been payable for the then
current year (or, in the case of termination date that occurs between January 1
of any year and the date that bonuses are paid based on the previous year), such
previous year determined on a basis consistent with the last completed year for
which bonuses have been paid but using the projected bonus amounts for the then
current year (or, in the case of a termination date that occurs between
January 1 of any year and the date that bonuses are paid based on the previous
year, such previous year), determined by extrapolating the information as of the
termination date based on the best information available at the time of the
calculation; provided, however, that if Employee for any reason did not receive
a bonus in the immediately preceding year and would not have been eligible for a
bonus under (y) of the previous clause, Employee shall be deemed for purposes of
this Section 3 to have received a bonus in the amount of one-fourth of his
annual base salary for such year, and (B) medical plan coverage and other
insurance benefits provided for himself and his spouse and dependents (to the
extent his spouse and dependents are covered under the medical plan and other
insurance benefits as of the date of Employee’s termination of employment) for a
period of eighteen (18) months following the date of Employee’s termination of
employment (provided, however, that if such benefits are not

 

4



--------------------------------------------------------------------------------

available under Employer’s benefit plans or applicable laws, Employer shall be
responsible for the cost of providing equivalent benefits), and (C) any and all
options, rights or awards granted in conjunction with Parent’s or Employer’s
incentive compensation and stock option plans shall immediately vest; provided
that, with respect to restricted stock awards or restricted stock unit awards
that contain performance criteria for vesting, the greater of (x) the Base
Shares (as such term is used in the restricted stock awards and restricted stock
unit awards) or (y) the number of shares that would have vested on the date of
the death or determination of permanent disability as if such date were the end
of the Measurement Period (as such term is used in the restricted stock awards
and the restricted stock unit awards) shall vest and all other shares covered by
such awards shall be forfeited. Employee shall not be required to mitigate the
amount of any payment provided for in this Section 3 by seeking other employment
or otherwise. Without duplication with the provisions under Section 4, to the
extent the provision of any such medical benefits are taxable to Employee or his
spouse or dependents, Employer shall “gross up” Employee for such taxes based on
Employee’s actual tax rate (certified to Employer by Employee), up to 35%
(without a “gross up” on the initial gross up). The obligation to provide this
medical plan coverage shall terminate in the event Employee becomes employed by
another employer that provides a medical plan that fully covers Employee and his
dependents without a preexisting condition limitation. Employee shall be
eligible for payments pursuant to this Section 3 if Employee complies with the
terms of Sections 6 and 7 of this Agreement.

4. Gross-Up Payment.

(a) In the event that it shall be determined (as hereafter provided) that any
payment by Employer to or for the benefit of Employee, whether paid or payable
pursuant to the terms of this Agreement or otherwise pursuant to or by reason of
any other agreement, policy, plan, program or arrangement, including without
limitation any equity incentive compensation plan, or the lapse or termination
of any restriction on or the vesting or exercisability of any of the foregoing
(collectively, a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Code, or any successor provision thereto, by reason of being
considered “contingent on a change in ownership or control” of Employer, within
the meaning of Section 280G of the Code, or any successor provision thereto, or
to any similar tax imposed by state or local law, or any interest or penalties
with respect to such tax (such tax or taxes, together with any such interest and
penalties, being hereafter collectively referred to as the “Excise Tax”), then
Employee shall be entitled to receive an additional payment or payments
(collectively, the “Gross-Up Payment”). The Gross-Up Payment shall be in an
amount such that after payment by Employee of all taxes including any Excise Tax
(and including any interest or penalties imposed with respect to such taxes and
the Excise Tax, other than interest and penalties imposed by reason of
Employee’s failure to file timely a tax return or pay taxes shown due on
Employee’s return) imposed upon the Gross-Up Payment, the amount of the Gross-Up
Payment retained by Employee is equal to the Excise Tax imposed upon the
Payment.

(b) All determinations required to be made under this Section, including whether
an Excise Tax is payable by Employee and the amount of such Excise Tax and
whether a Gross-Up Payment is required to be paid by Employer to Employee and
the amount of such Gross-Up Payment, if any, shall be made in good faith by a
nationally

 

5



--------------------------------------------------------------------------------

recognized accounting firm (the “Accounting Firm”) selected by Employer at
Employer’s expense. For purposes of determining the amount of the Gross-Up
Payment the Accounting Firm may use reasonable assumptions and approximations
with respect to applicable taxes and may rely on reasonable good faith
interpretations of the Code for such purposes. Notwithstanding the foregoing,
for purposes of determining the amount of the Gross-Up Payment Employee shall be
deemed to pay federal income tax at the highest marginal rate of federal income
taxation in the calendar year in which the Gross-Up Payment is to be made and
state and local income taxes at the highest marginal rate of taxation in the
state and locality of Employee’s residence on the date on which the Gross-Up
Payment is calculated for purposes of this section, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes. The Accounting Firm will provide its determination (the
“Determination”), together with detailed supporting calculations and
documentation, to Employer and Employee within five (5) days of the date
Executive terminates employment, if applicable, or such other time as requested
by Employer or by Employee (provided Employee reasonably believes that any of
the Payments may be subject to the Excise Tax). If the Accounting Firm
determines that there is substantial authority, within the meaning of
Section 6662 of the Code, or appropriate authority under any successor
provisions, that no Excise Tax is payable by Employee, the Accounting Firm shall
furnish Employee with a written opinion that failure to disclose or report the
Excise Tax on Employee’s federal income tax return will not constitute a
substantial understatement of tax or be reasonably likely to result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm shall be binding upon Employer, absent manifest error. Within
ten (10) days of the delivery of the Determination to Employee, Employee will
have the right to dispute the Determination (the “Dispute”). The Gross-Up
Payment, if any, as determined pursuant to this Section will be paid by Employer
to Employee within five (5) days of the receipt of the Determination. The
existence of the Dispute will not in any way affect Employee’s right to receive
the Gross-Up Payment in accordance with the Determination. If there is no
Dispute, the Determination will be binding, final and conclusive upon Employer
and Employee, subject to the application of Section 4(c).

(c) As a result of the uncertainty in the application of Section 4999 of the
Code, at the time of the initial determination by the Accounting Firm hereunder
it is possible that part or all of the Gross-Up Payment that should have been
made by Employer to Employee will not have been made (“underpayment”), or that
part or all of the Gross-Up Payment that has been made by Employer to Employee
should not have been made (“overpayment”). If a claim regarding an underpayment
is made by Employee, Employer may either increase the Gross-Up Payment by the
amount of the claimed underpayment, or Employer may contest such claim subject
to the provisions of this Agreement. If a claim regarding an underpayment is
made by the Internal Revenue Service (the “Service”), and such underpayment
claim does not arise as a result of Employee’s failure to remit to the Service
any Excise Tax due on any Payment, then Employer may either increase the
Gross-Up Payment by the amount of the claimed underpayment, or Employer may
contest such claim. If Employer decides to contest the claim, Employer shall
bear and pay directly the costs and expenses (including additional interest and
penalties) incurred in connection with such contest, shall indemnify and hold

 

6



--------------------------------------------------------------------------------

Employee harmless on an after-tax basis for any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such underpayment claim, and payment of costs and expenses, including advancing
any funds necessary to pay the claim while it is being contested. In such case,
Employee agrees to cooperate with and assist Employer in contesting such claim.
In the event that Employer exhausts its remedies and Employee is required to
make a payment of any Excise Tax in regard to an underpayment, the Accounting
Firm shall determine the amount of the underpayment that has occurred and any
such underpayment shall be promptly paid by Employer to or for Employee’s
benefit, if not already paid during the process of contesting the claim. In the
case of an overpayment, Employee shall, at the direction and expense of
Employer, take such steps as are reasonably necessary (including the filing of
returns and claims for refund), follow reasonable instructions from, and
procedures established by, Employer, and otherwise reasonably cooperate with
Employer to correct such overpayment; provided, however, that (i) Employee shall
not in any event be obligated to return to Employer an amount greater than the
net after-tax portion of the overpayment that he has retained or has recovered
as a refund from the applicable taxing authorities, and (ii) this provision
shall be interpreted in a manner consistent with the intent of this Section,
which is to make Employee whole, on an after-tax basis, from the application of
the Excise Tax, it being understood that the correction of an overpayment may
result in Employee repaying to Employer an amount which is less than the
overpayment.

5. Inventions and Other Intellectual Property. Employee hereby agrees that any
design, invention, copyright or trademark materials made or created as a result
of or in connection with the duties of Employee hereunder shall be the sole and
exclusive property of Employer, and Employee hereby assigns and transfers to
Employer the entire right, title and interest of Employee in and to the
foregoing. Employee further agrees that, at Employer’s request and expense,
Employee will execute any deeds, assignments or other documents necessary to
transfer any such design, invention, copyright or trademark materials to
Employer and will cooperate with Employer or its nominee in perfecting
Employer’s title (or the title of Employer’s nominee) in such materials. During
the term of his employment, Employee shall keep Employer informed of the
development of all designs, inventions or copyright materials made, conceived or
reduced to practice by Employee, in whole or in part, alone or with others, that
either result from any work Employee may do for or at the request of Employer or
any affiliate of Employer or are related to the present or contemplated
activities, investigations or obligations of Employer or any affiliate of
Employer. If any such design, invention, or copyright material relating in any
manner to the business of Employer or Parent or any research and development of
Employer or any affiliate of Employer is disclosed by Employee within six
(6) months after leaving the employ of Employer, it shall be presumed that such
design, invention, copyright or trademark materials resulted or were conceived
from developments made during the period of the employment by Employer of
Employee (unless Employee can conclusively prove that such design, invention,
copyright or trademark materials were conceived, made and discovered solely
during the period following termination of employment hereunder) and Employee
agrees that any such design, invention, copyright or trademark materials shall
belong to Employer.

 

7



--------------------------------------------------------------------------------

6. Confidential Information and Trade Secrets.

(a) Employer is engaged in the highly competitive business of the offshore
transportation of refined and unrefined petroleum products, offshore towing,
offshore supply vessel services, anchor handling and towing services, well
stimulation vessel services, well-test services, offshore pipeline remediation
services, ROV support services, offshore construction services, and other
services required in the offshore construction, energy exploration and
production industry and in specialty services in United States coastal waters in
the Restricted Area (as defined below). The foregoing collectively referred to
as “Hornbeck’s Business.” In this business, Employer generates a tremendous
volume of Confidential Information and Trade Secrets which it hereby agrees to
share with Employee, and which Employee will have access to and knowledge of
through or as a result of Employee’s employment with Employer. “Confidential
Information and Trade Secrets” includes any information, data or compilation of
information or data developed, acquired or generated by Employer, or its
employees (including information and materials conceived, originating,
discovered, or developed in whole or in part by Employee at the request of or
for the benefit of Employer or while employed by Employer), which is not
generally known to persons who are not employees of Employer, and which Employer
generally does not share other than with its employees, or with its customers
and suppliers on an individual transactional basis. “Confidential Information
and Trade Secrets” may be written, verbal or recorded by electronic, magnetic or
other methods, whether or not expressly identified as “Confidential” by
Employer.

(b) “Confidential Information and Trade Secrets” includes, but is not limited
to, the following information and materials:

(i) Financial information, of any kind, pertaining to Employer, including,
without limitation, information about the profit margins, profitability, income
and expenses of Employer or any of its divisions or lines of business;

(ii) Names and all other information about, and all communications received
from, sent to or exchanged between, Employer and any person or entity which has
purchased, contracted, hired, chartered equipment, vessels, personnel or
services, or otherwise entered into a transaction with Employer regarding
Hornbeck’s Business, or to which Employer has made a proposal with respect to
Hornbeck’s Business (such person or entity being hereinafter referred to as
“Customer” or “Customers”);

(iii) Names and other information about Employer’s employees, including their
experience, backgrounds, resumes, compensation, sales or performance records or
any other information about them;

(iv) Any and all information and records relating to Employer’s contracts,
transactions, charges, prices, or sales to its Customers, including invoices,
proposals, confirmations, statements, accounting records, bids, payment

 

8



--------------------------------------------------------------------------------

records or any other information regarding transactions between Employer and any
of its Customers;

(v) All information about Employees, agents or representatives of Customers who
are involved in evaluating, providing information for, deciding upon, or
committing to purchase, sell or otherwise enter into a transaction relating to
Hornbeck’s Business (each such individual being hereinafter referred to as a
“Customer Representative”) including, without limitation, with respect to any
such individual, his name, address, telephone and facsimile numbers, email
addresses, titles, positions, duties, and all records of communications to, from
or with any such Customer Representative;

(vi) Any and all information or records relating to Employer’s contracts or
transaction with, or prices or purchases from any person or entity from which
Employer has purchased or otherwise acquired goods or services of any kind used
in connection with Hornbeck’s Business (each such person or entity being
hereinafter referred to as a “Supplier”), including invoices, proposals,
confirmations, statements, accounting records, bids, payment records or any
other information documents regarding amounts charged by or paid to suppliers
for products or services;

(vii) All information about Employees, agents or representatives of Suppliers
who are involved in evaluating, providing information for, deciding upon, or
committing to purchase, sell or otherwise enter into a transaction relating to
Hornbeck’s Business (each such individual being hereinafter referred to as
“Supplier Representative”) including, without limitation, with respect to any
such individual, his name, address, telephone and facsimile numbers, email
addresses, titles, positions, duties, and all records of communications to, from
or with any such Supplier Representative;

(viii) Employer’s marketing, business and strategic growth plans, methods of
operation, methods of doing business, cost and pricing data, and other
compilations of information relating to the operations of Employer.

(c) Employee acknowledges that Confidential Information and Trade Secrets
includes any of the foregoing information received after the date hereof,
including, without limitation, current, updated and future data, information,
reports, evaluations and analyses of Employer, its financial performance and
results, its Customers and Suppliers, including future contracts or transactions
with, or proposals to or from them, and its employees, including their
compensation, performance or evaluation. Employee further acknowledges that
Confidential Information and Trade Secrets includes information, data, reports,
proposals or evaluations (i) provided to Employee after the date hereof,
(ii) created in whole or in part by Employee, (iii) those to which or for which
Employee provides input or information and (iv) those which Employee uses for
the purpose of making recommendations or decisions, or taking actions, relating
to Company’s Business, its Customers, its Customer Representatives, its
Suppliers, its Supplier Representatives or its employees.

 

9



--------------------------------------------------------------------------------

(d) Employee acknowledges that all notes, data, forms, reference and training
materials, leads, memoranda, computer programs, computer print-outs, disks and
the information contained in any computer, and any other records which contain,
reflect or describe any Confidential Information and Trade Secrets, belong
exclusively to Employer. Employee shall promptly return such materials and all
copies thereof in Employee’s possession to Employer upon termination of his
employment, regardless of the reasons therefor (such date being hereinafter
referred to as the “Termination Date”).

(e) During Employee’s employment with Employer and thereafter, Employee will not
copy, publish, convey, transfer, disclose nor use, directly or indirectly, for
Employee’s own benefit or for the benefit of any other person or entity (except
Employer) any Confidential Information and Trade Secrets. Employee’s obligation
shall continue in full force and effect until the later of the final day of any
period of non-competition or two (2) years after the termination of Employer’s
employment. Employee will abide by all rules, guidelines, policies and
procedures relating to Confidential Information and Trade Secrets implemented
and/or amended from time to time by Employer.

Employee acknowledges that any actual or threatened breach of the covenants
contained herein will cause Employer irreparable harm and that money damages
would not provide an adequate remedy to Employer for any such breach. For these
reasons, and because of the unique nature of the Confidential Information and
Trade Secrets and the necessity to preserve such Confidential Information and
Trade Secrets in order to protect Employer’s property rights in the event of a
breach or threatened breach of any of the provisions herein, Employer, in
addition to any other remedies available to it at law or in equity, shall be
entitled to immediate injunctive relief against Employee to enforce the
provisions of this Agreement and shall be entitled to recover from Employee its
reasonable attorney’s fees and other expenses incurred in connection with such
proceedings.

7. Noncompetition and Nonsolicitation.

(a) During the term of Employee’s employment, Employer agrees to provide, and to
continue to provide, Employee access to, and the use of, its “Confidential
Information and Trade Secrets” concerning Hornbeck’s Business, and Employer’s
employees, Customers and Customer Representatives, Suppliers and Supplier
Representatives and Employer’s transactional histories with all of them, as well
as information about the logistics, details, revenues and expenses of Hornbeck’s
Business, in order to allow Employee to perform Employee’s duties under this
Agreement, and to develop or continue to solidify relationships with Customers,
Customer Representatives, Suppliers and Supplier Representatives. Employee
acknowledges that new and additional Confidential Information and Trade Secrets
regarding each of these matters is developed by Employer as a part of its
continuing operations, and Employer hereby agrees to provide Employee access to
and use of all such new, additional and continuing Confidential Information and
Trade Secrets, and Employee acknowledges that access to such new, additional and
continuing Confidential Information and Trade Secrets is essential for Employee
to be able to perform, and continue to perform, Employee’s duties under this
Agreement.

 

10



--------------------------------------------------------------------------------

(b) In consideration of Employer’s agreement to provide Employee with access to
and use of its Confidential Information and Trade Secrets, including new,
additional and continuing Confidential Information and Trade Secrets, and to
provide training, and in consideration of the benefits set forth in Sections 3
and 4 of this Agreement, Employee agrees to refrain from competing with
Employer, or otherwise engaging in Restricted Activities within the Restricted
Area during the Restricted Period, each as defined herein.

(c) Restrictive Covenant. Employee agrees that during the Restricted Period,
regardless of the date or cause of such termination, and regardless of whether
the termination occurs with or without Cause, and regardless of who terminates
such employment, Employee will not directly or indirectly, as an employee,
officer, director, shareholder, proprietor, agent, partner, recruiter,
consultant, independent contractor or in any other individual or representative
capacity, engage in any of the Restricted Activities described in within the
Restricted Area.

(d) Restricted Period. “Restricted Period” shall mean the term of Employee’s
employment with Employer, and:

(i) With respect to Restricted Activities described in Section 7(e)(i), a period
of twelve (12) months thereafter.

(ii) With respect to Restricted Activities described in Section 7(e)(ii) through
(iv), a period of two (2) years thereafter.

(e) Restricted Activities. “Restricted Activities” shall mean and include all of
the following:

(i) Conducting, engaging or participating, directly or indirectly, as employee,
agent, independent contractor, consultant, partner, shareholder, investor,
lender, underwriter or in any other capacity with another company that is
engaged in Hornbeck’s Business. The restrictions of this section shall not be
violated by (i) the ownership of no more than five percent (5%) of the
outstanding securities of any company whose stock is publicly traded, (ii) other
outside business investments approved in writing by the Chief Executive Officer
or President of Employer that do not in any manner conflict with the services to
be rendered by Employee for Employer and its affiliates and that do not diminish
or detract from Employee’s ability to render his attention to the business of
Employer and its affiliates or (iii) employment by a certified public accounting
firm or a commercial or investment bank that may have as a client or customer:
(A) a Competitor to Employer or (B) any of the clients or customers of Employer
with whom Employer did business during the term of Employee’s employment, so
long as Employee does not directly or indirectly serve, advise or consult in any
way such Competitor to Employer or client or customer of Employer, respectively,
during the Restricted Period.

 

11



--------------------------------------------------------------------------------

(ii) Recruiting, hiring or attempting to recruit or hire, either directly or by
assisting others, any other employee of Employer, or any of its customers or
suppliers in connection with Hornbeck’s Business. For purposes of this covenant,
“any other employee” shall include employees, consultants, independent
contractors or others who are still actively employed by, or doing business
with, Employer, its Customers or Suppliers, at the time of the attempted
recruiting or hiring, or were so employed or doing business at any time within
six (6) months prior to the date of such attempted recruiting or hiring;

(iii) Communicating, by any means, soliciting or offering to solicit the
purchase, performance, sale, furnishing, or providing of any equipment,
services, or product which constitute any part of Hornbeck’s Business to, for or
with any Customer, Customer Representative, Supplier or Supplier Representative;
and

(iv) Using, disclosing, publishing, copying, distributing or communicating any
Confidential Information and Trade Secrets to or for the use or benefit of
Employee or any other person or entity other than Employer.

(f) Restricted Area. “Restricted Area” shall mean and include each of the
following in which Hornbeck’s Business is conducted:

(i) The following parishes of the State of Louisiana in which Employer carries
on and is engaged in Hornbeck’s business: Acadia, Allen, Ascension, Assumption,
Beauregard, Calcasieu, Cameron, East Baton Rouge, East Feliciana, Evangeline,
Iberia, Iberville, Jefferson, Jefferson Davis, Lafayette, Lafourche, Livingston,
Orleans, Plaquemines, Pointe Coupee, St. Bernard, St. Charles, St. Helena, St.
James, St. John, St. Landry, St. Martin, St. Mary, St. Tammany, Tangipahoa,
Terrebonne, Vermilion, Washington, West Baton Rouge, and West Feliciana and the
state and federal waters offshore such parishes;

(ii) The following counties of the State of Texas in which Employer carries on
and is engaged in Hornbeck’s business: Aransas, Brazoria, Calhoun, Cameron,
Chambers, Fort Bend, Galveston, Harris, Houston, Jackson, Jefferson, Kenedy,
Kleberg, Liberty, Matagorda, Montgomery, Nueces, Orange, Refugio, San Jacinto,
San Patricio, Waller and Willacy and the state and federal waters offshore such
counties;

(iii) The following counties in the State of New York in which Employer carries
on and is engaged in Hornbeck’s business: Bronx, Kings, Nassau, New York,
Queens, Richmond, Rockland, Suffolk, and Westchester and the state and federal
waters offshore such parishes;

(iv) The following counties in the State of New Jersey in which Employer carries
on and is engaged in Hornbeck’s business: Atlantic, Bergen, Cape May, Hudson,
Middlesex, Monmouth, Ocean and Union and the state and federal waters offshore
such parishes;

 

12



--------------------------------------------------------------------------------

(v) The following government subdivisions in the country of Trinidad and Tobago:
San Fernando, Galeota and Chagaramas and the state and federal waters offshore
the same;

(vi) The following government subdivisions of Mexico: Ciudad del Carmen, Poza
Rica and Dos Bocas and the state and federal waters offshore the same;

(vii) The following government subdivisions of Brazil: Macaé, Vitoria and Rio de
Janeiro and the state and federal waters offshore the same; and

(viii) The following government subdivisions of Qatar: Doha and the state and
federal waters offshore the same.

(g) Annual Review of Restricted Area. In order to ensure that the Restricted
Area is reasonable and accurately reflects the geographic vicinity where
Hornbeck’s Business is conducted and/or where the Employee provides services to
the Employer, the parties hereto agree to annually review the Restricted Area
set forth in Section 7(f) and by addendum revise this Agreement to reflect the
latest information.

(h) Agreement Ancillary to Other Agreements. This covenant not to compete is
ancillary to and part of other agreements between Employer and Employee,
including, without limitation, (i) Employer’s agreement to disclose, and
continue to disclose, its Confidential Information and Trade Secrets;
(ii) Employer’s agreement to provide, and continue to provide, training,
education and development to Employee; (iii) the Confidentiality and Non
Disclosure Agreement, together with any amendments or supplements thereto
heretofore entered into between Employer and Employee; (iv) any employment
arrangement heretofore entered into between Employer and Employee. Employer and
Employee agree that the provisions contained herein regarding Confidential
Information and Trade Secrets and Non Competition and Non Solicitation
constitute a renewal, extension, modification and rearrangement of existing
obligations and agreements between Employer and Employee, all of which shall
remain in full force and effect except to the extent that the same are modified
herein.

(i) Independent Agreements. The parties hereto agree that the foregoing
restrictive covenants set forth herein are essential elements of this Agreement,
and that, but for the agreement of Employee to comply with such covenants,
Employer would not have agreed to enter into this Agreement. Such covenants by
Employee shall be construed as agreements independent of any other provision in
this Agreement. The existence of any claim or cause of action of Employee
against Employer, whether predicated on this Agreement, or otherwise, shall not
constitute a defense to the enforcement by Employer of such covenants.

(j) Equitable Reformation. The parties hereto agree that if any portion of the
covenants set forth herein are held to be illegal, invalid, unreasonable,
arbitrary or against public policy, then such portion of such covenants shall be
considered divisible both as to time and geographical area. Employer and
Employee agree that, if any court of

 

13



--------------------------------------------------------------------------------

competent jurisdiction determines the specified time period or the specified
geographical area applicable herein to be illegal, invalid, unreasonable,
arbitrary or against public policy, a lesser time period or geographical area
which is determined to be reasonable, non-arbitrary and not illegal or against
public policy may be enforced against Employee. Employer and Employee agree that
the foregoing covenants are appropriate and reasonable when considered in light
of the nature and extent of the business conducted by Employer and the
Confidential Information and Trade Secrets and training provided by Employer to
Employee.

8. Injunctive Relief. Employee agrees that damages at law will be an
insufficient remedy to Employer if Employee violates or attempts or threatens to
violate the terms of Sections 5, 6 or 7 of this Agreement and that Employer
would suffer irreparable damage as a result of such violation or attempted or
threatened violation. Accordingly, it is agreed that Employer shall be entitled,
upon application to a court of competent jurisdiction, to obtain injunctive
relief to enforce the provisions of such Sections, which injunctive relief shall
be in addition to any other rights or remedies available to Employer, at law or
in equity. In the event either party commences legal action relating to the
enforcement of the terms of Sections 5, 6 or 7 of this Agreement, the prevailing
party in such action shall be entitled to recover from the other party all of
the costs and expenses in connection therewith, including reasonable fees and
disbursements of counsel (both at trial and in appellate proceedings).

9. Compliance with Other Agreements. Employee represents and warrants that the
execution of this Agreement by him and his performance of his obligations
hereunder will not conflict with, result in the breach of any provision of or
the termination of or constitute a default under any agreement to which Employee
is a party or by which Employee is or may be bound.

10. Waiver of Breach. The waiver by Employer of a breach of any of the
provisions of this Agreement by Employee shall not be construed as a waiver of
any subsequent breach by Employee.

11. Binding Effect; Assignment.

(a) Employer is a subsidiary of Hornbeck Offshore Services, Inc. (the Parent),
and Hornbeck’s Business, as defined in Section 6, is carried on by, and the
Confidential Information and Trade Secrets as defined in Section 6 has been, and
will continue to be, developed by Employer, Parent and each of Parent’s or
Employer’s subsidiaries and affiliates, all of which shall be included within
the meaning of the word “Employer” as that term is used in Sections 5, 6, 7 and
8 of this Agreement. This Agreement shall inure to the benefit of, and be
enforceable by, Employer, Parent, and each of the subsidiaries and affiliates
included within the definition of the word “Employer” as used in Sections 5, 6,
7 and 8.

(b) The rights and obligations of Employer under this Agreement shall inure to
the benefit of and shall be binding upon the successors and assigns of Employer.
This Agreement is a personal employment contract and the rights, obligations and
interests of Employee hereunder may not be sold, assigned, transferred, pledged
or hypothecated.

 

14



--------------------------------------------------------------------------------

12. Indemnification. Employee shall be entitled throughout the term of this
Agreement and thereafter to indemnification by Parent and Employer in respect of
any actions or omissions as an employee, officer or director of Parent, Employer
(or any successor thereof) to the fullest extent permitted by law. The parties
acknowledge that Employee is also entitled to the benefits of a separate
Indemnification Agreement between Employee and Parent and that this section
shall be read as complimentary with and not in conflict with or substitution for
such Indemnification Agreement. Parent and Employer also agree to obtain
directors and officers (D&O) insurance in a reasonable amount determined by the
Board and to maintain such insurance during the term of this Agreement (as such
Agreement may be extended from time to time) and for a period of twelve
(12) months following the termination of this Agreement, as so extended.

13. Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, oral or written, with
respect to the subject matter hereof. This Agreement may be changed only by an
agreement in writing signed by the party against whom any waiver, change,
amendment, modification or discharge is sought.

14. Construction and Interpretation.

(a) The Board shall have the sole and absolute discretion to construe and
interpret the terms of this Agreement, unless another individual or entity is
charged with such responsibility.

(b) This Agreement shall be construed pursuant to and governed by the laws of
the State of Louisiana (but any provision of Louisiana law shall not apply if
the application of such provision would result in the application of the law of
a state or jurisdiction other than Louisiana).

(c) The headings of the various sections in this Agreement are inserted for
convenience of the parties and shall not affect the meaning, construction or
interpretation of this Agreement.

(d) Consistent with Section 7(i) the following sentences of this Section 14(d)
shall apply. Any provision of this Agreement that is determined by a court of
competent jurisdiction to be prohibited, unenforceable or not authorized in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, unenforceability or non-authorization without invalidating the
remaining provisions hereof or affecting the validity, enforceability or
legality of such provision in any other jurisdiction. In any such case, such
determination shall not affect any other provision of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect. If
any provision or term of this Agreement is susceptible to two or more
constructions or interpretations, one or more of which would render the
provision or term void or unenforceable, the parties agree that a construction
or interpretation that renders the term or provision valid shall be favored.

 

15



--------------------------------------------------------------------------------

(e) This Agreement shall be construed to the extent necessary to comply with the
provisions of Section 409A of the Code and any Treasury Regulations and other
guidance issued thereunder.

(f) Notwithstanding anything herein to the contrary, Employee’s employment with
Employer is terminable at will with or without Cause; provided, however, that a
termination of Employee’s employment in connection with a Change in Control
shall be governed in accordance with the terms hereof.

15. Survival. Notwithstanding any other provision of this Agreement, the
provisions of Section 3 regarding the continuation of certain medical and other
insurance benefits and the provisions of Sections 6, 7, 8, 10, 11, 12, 16 and 17
shall survive the termination of this Agreement.

16. Notice. All notices that are required or may be given under this Agreement
shall be in writing and shall be deemed to have been duly given when received if
personally delivered; when transmitted if transmitted by telecopy or similar
electronic transmission method; one working day after it is sent, if sent by
recognized expedited delivery service; and five days after it is sent, if
mailed, first class mail, certified mail, return receipt requested, with postage
prepaid. In each case notice shall be sent to:

To Employer:

HORNBECK OFFSHORE OPERATORS, LLC

Attention: Todd M. Hornbeck, President and Chief Executive Officer

103 Northpark Blvd., Suite 300

Covington, LA 70433

Fax: (985) 727-2006

To Employee:

Samuel A. Giberga

10 Cherokee Lane

Covington, LA 70433

Fax:                         

17. Venue; Process. The parties agree that all obligations payable and
performable under this Agreement are payable and performable at the offices of
Employer in Covington, St. Tammany Parish, Louisiana. The parties to this
Agreement agree that jurisdiction and venue in any action brought pursuant to
this Agreement to enforce its terms or otherwise with respect to the
relationships between the parties shall properly lie in the 22nd Judicial
District Court for the Parish of St. Tammany or in the United States District
Court for the Eastern District of Louisiana, New Orleans Division, New Orleans
Office.

18. Six-Month Delay. Notwithstanding any provision of this Agreement to the
contrary, if, at the time of Employee’s termination of employment with Employer,
he is a “specified employee” as defined in Section 409A of the Code, and one or
more of the payments

 

16



--------------------------------------------------------------------------------

or benefits received or to be received by Employee pursuant to this Agreement
would constitute deferred compensation subject to Section 409A of the Code, no
such payment or benefit will be provided under this Agreement until the earlier
of (a) the date that is six (6) months following Employee’s termination of
employment with Employer, or (b) Employee’s death. The provisions of this
Section 18 shall only apply to the extent required to avoid Employee’s
incurrence of any penalty tax or interest under Section 409A of the Code or any
Treasury Regulations and other guidance issued thereunder.

*    *    *

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

EMPLOYER: HORNBECK OFFSHORE OPERATORS, LLC By:   /s/ Todd M. Hornbeck  

Todd M. Hornbeck, President and

Chief Executive Officer

EMPLOYEE: /s/ Samuel A. Giberga Samuel A. Giberga

 

 

ACKNOWLEDGED AND AGREED TO FOR

PURPOSES OF GUARANTEEING THE

FINANCIAL OBLIGATIONS OF EMPLOYER TO EMPLOYEE:

 

HORNBECK OFFSHORE SERVICES, INC.

By:   /s/ Todd M. Hornbeck Todd M. Hornbeck, President and Chief Executive
Officer

 

18